UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT


                          _______________________

                                No. 95-40467
                          _______________________


                         UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

                                     versus

              ANTONIO L. ABRON; GREGORY DARNELL WILLIAMS,

                                                       Defendants-Appellants.


_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (9:94-CR-21-1)
_________________________________________________________________

                                  May 7, 1996

Before POLITZ, Chief Judge, JONES and BARKSDALE, Circuit Judges.

By EDITH H. JONES, Circuit Judge:*

            Gregory    Darnell     Williams    and   Antonio    L.    Abron   were

convicted of conspiring to traffic in crack cocaine.                 Williams was

sentenced to 360 months in prison; Abron was sentenced to 260

months in prison. They now appeal their convictions and sentences.

We affirm.

                                I.   BACKGROUND

            In the early morning hours of March 24, 1994, Deputy

Sheriff Brandon Lovell observed the appellants' car travelling


     *
             Pursuant to Local Rule 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in Local Rule 47.5.4.
extremely slowly and veering from lane to lane on Interstate

Highway 59 in East Texas.          Suspecting the driver was intoxicated,

Lovell stopped the car.        Williams, the driver, identified himself

as "Carlos Jones."      He had no identification with him, but told

Lovell he did have a driver's license.             Lovell ran a computer check

and found no license issued to a "Carlos Jones" with the birth date

given.   Similarly, the passenger, Abron, did not have a driver's

license with him, although he told Lovell he did have one.                 Lovell

ran a computer check and found that Abron's license had expired.

           At that point, Lovell determined the car would have to be

towed, pursuant to Polk County, Texas policy, because Williams did

not have a license.         Also pursuant to Polk County policy, Lovell

began an inventory of the car.         In plain view on the back seat, he

found a package of cocaine.          Lovell placed both appellants under

arrest for cocaine possession.

           The Polk County Sheriff's Department impounded the car

and conducted a complete inventory, which revealed more cocaine

hidden under the back seat.

           After being read their Miranda rights and signing waiver

forms, the appellants confessed.                Abron told Narcotics Officer

Nettles that Ray Brown, a well-known drug dealer, had approached

him in Winnfield, Louisiana and hired him to "make a run to

Houston" for cocaine.         Abron explained that Brown had given him

$2600, instructed him to go to an apartment near Greenspoint Mall

in   Houston   where   he    met   with       Reginald   and   Dennis   Brown   and

exchanged the money for crack cocaine. Abron testified that he was


                                          2
returning to Louisiana when he was stopped and that he had been

paid $500 for the run.   In Abron's presence, Williams a/k/a Carlos

Jones gave a similar account.

          The appellants then offered to help the police entice Ray

Brown from Louisiana into Texas to be apprehended.        The following

evening, they travelled to the Louisiana border with several

officers and a DEA agent.   However, the attempt was unsuccessful.

          The jury convicted Williams and Abron each of one count

of conspiring to possess with intent to distribute cocaine base, in

violation of 21 U.S.C. § 846, and two counts of possession with

intent to distribute cocaine base, in violation of 21 U.S.C. §

841(a)(1).   Williams and Abron timely appealed.

                          III.   DISCUSSION

          In reviewing the appellants' convictions, this court

views the evidence in the light most favorable to the Government

and assesses whether a rational jury could have found beyond a

reasonable doubt that the government proved each element of the

charged offense.   U.S. v. Velgar-Vivero, 8 F.3d 236, 239 (5th Cir.

1993), cert. denied sub nom. by Rivas-Cordova v. U.S., __. U.S. __,

114 S.Ct. 1865. We review the district court's factual findings on

the suppression motion for clear error and its legal conclusions de

novo. U.S. v. Seals, 987 F.2d 1102, 1106 (5th Cir.), cert. denied,

__ U.S. __, 114 S.Ct. 155 (1993).       Further, we give great deference

to the district court's application of the Sentencing Guidelines.

U.S. v. Humphrey, 7 F.3d 1186, 1189 (5th Cir. 1993).




                                    3
            Williams contends first that the district court erred in

denying his motion to suppress the cocaine found in the car.

Williams argues that the traffic stop leading to his arrest and the

finding of the cocaine was illegal because Officer Lovell did not

have "probable cause" to stop him.          To the contrary, Williams does

not dispute that he was veering from lane to lane.             Not only could

such weaving constitute a valid reason for a traffic stop, but as

the court found, the erratic driving gave rise to a reasonable

suspicion that the driver might be intoxicated.1

            Second, we reject Williams's argument that the district

court erred in enhancing his sentence two base offense levels for

obstruction of justice under U.S.S.G. § 3C1.1.             Williams provided

a false name to Officer Lovell upon arrest.                   When a federal

indictment was issued in the name of "Carlos Jones", the "real"

Carlos Jones was erroneously arrested.           The government then had to

issue a superseding indictment in the correct name.                    Further,

Williams's use of "Carlos Jones" hindered the police's attempts to

apprehend Ray Brown.         It is probable that the law enforcement

officers were not successful in enticing Brown into Texas because

Williams used a false name when trying to contact him.              Therefore,

the district court did not clearly err in finding that Williams had

obstructed justice and in enhancing his sentence accordingly.

            Williams next contends that the district court erred in

not reducing his sentence for acceptance of responsibility under


      1
            U.S. v. Thomas, 12 F.3d 1350, 1355 (5th Cir.), cert. denied sub nom.,
Sanchez v. U.S., __ U.S. __, 114 S.Ct. 1861 (1994).

                                       4
U.S.S.G. § 3E1.1.       We disagree.    The official Commentary explains

that this section does not ordinarily apply to defendants who put

the Government to the burden of proof at trial.         U.S.S.G. § 3E1.1,

n.2.    The Commentary further states that the court should consider

whether the defendant truthfully admitted his guilt.              U.S.S.G. §

3E1.1, n.1(a).      Williams not only forced the Government to prove

its case at trial, but, notwithstanding his confession to Officer

Nettles, Williams told his probation officer that he did not know

drugs were in the car and that he went to Houston to deliver

records to a radio station.

              Fourth, we reject Williams's argument that the district

court erred in enhancing his base offense sentencing level because

he was a career offender.       See U.S.S.G. § 4B1.1.       For purposes of

sentencing, a defendant is a career criminal if he has at least two

prior felony convictions of either a crime of violence or of a

controlled substance.        U.S.S.G. § 4B1.2.       A crime of violence

includes forcible sex offenses.        U.S.S.G. § 4B1.1, n.2.      We review

de     novo   whether   Williams's     prior   conviction   for    attempted

aggravated battery constitutes one of the predicate offenses under

§ 4B1.1.      U.S. v. Guerra, 962 F.2d 484, 485 (5th Cir. 1992).        This

is not a close call.       Attempted aggravated battery is a crime of

violence; the use of force is an inherent element of that offense.

Indeed, Williams was originally charged with rape, but the charge

was reduced in a plea bargain to attempted aggravated battery.

              Abron's arguments on appeal are no more persuasive.        The

evidence was sufficient to support his conviction for conspiracy.


                                       5
Abron confessed that he had been hired by Ray Brown to make a

"cocaine    run"    to     Houston,      from   which       he   and   Williams       were

returning. The amount of cocaine found in their car was consistent

with an intent to distribute.             A jury could reasonably infer that

two persons hired by the same drug dealer to pick up drugs from the

same two persons from exactly the same place at the same time and

who were travelling in the same car were conspiring to traffick in

cocaine.

            We also reject Abron's argument that the district court

erred in    enhancing       his    sentence     two    base      offense     levels    for

obstruction of justice under U.S.S.G. § 3C1.1.                              The official

Commentary explains that "[u]nder this section, the defendant is

accountable for his own conduct and for conduct that he aided or

abetted . . . ."         U.S.S.G. § 3C1.1, n.7.             Abron stood by, taking

part in Williams's elaborate ruse to assist the law officers in

apprehending Ray Brown.           Because Abron knew Williams was using a

false name, Abron knew the effort was doomed to fail and knew he

was wasting the officers' time.             The district court did not err in

finding    that    Abron    had    obstructed,        and    aided     or    abetted    in

obstructing, justice.



                                  III.    CONCLUSION

            The convictions and sentences of the appellants are

AFFIRMED.




                                           6